DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/3/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11-13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bi (US 2018/0190544).
Regarding claim 1, Bi discloses, in at least figures 1, 3, 15, and related text, a method of fabricating a semiconductor device, the method comprising: 
forming an initial stack of layers (108, [26]) over a substrate (102, [25]), the initial stack of layers alternating between a first material layer (106, [26], [27]) and a second material layer (106, [26], [27]), the second material layer (104, [26], [27]) having a different composition from the first material layer (106, [26], [27]); 
patterning the initial stack of layers (108, [26]) so that the initial stack of layers (108, [26]) is divided into a first stack (302 in 202, [33]) and a second stack (302 in 204, [33]), wherein the first stack (302 in 202, [33]) and the second stack (302 in 204, [33]) are adjacent to each other; 
forming first gate-all-around (GAA) transistors (fets in 202, [49]) in the first stack (302 in 202, [33]) by using the first material layers (106, [26], [27]) as respective channel regions for the first GAA transistors (fets in 202, [49]) and using the second material layers (104, [26], [27]) as respective replacement gates (1402, [49]) for the first GAA transistors (fets in 202, [49]); and 
forming second GAA transistors (fets in 204, [49]) in the second stack (302 in 204, [33]) by using the second material layers (104, [26], [27]) as respective channel regions for the second GAA transistors (fets in 204, [49]) and using the first material layers (106, [26], [27]) as respective replacement gates (1502, [49]) for the second GAA transistors (fets in 204, [49]), wherein the second GAA transistors (fets in 204, [49]) are vertically offset from the first GAA transistors (fets in 202, [49]).
Regarding claim 11, Bi discloses, in at least figure 15 and related text, a semiconductor device, comprising: 
a substrate (102, [25]); 
a first stack of first GAA transistors (fets in 202, [49]) positioned over one another along a thickness direction of the substrate (102, [25]); and 
a second stack of second GAA transistors (fets in 204, [49]) positioned over one another along the thickness direction, the first (fets in 202, [49]) and second GAA transistors (fets in 204, [49]) being adjacent to each other in a direction along a surface of the substrate (102, [25]), wherein each of the first GAA transistors (fets in 202, [49]) is vertically offset from a respective adjacent second GAA transistor (fets in 204, [49]) of the second stack.
Regarding claim 12, Bi discloses the semiconductor device according to claim 11 as described above.
Bi further discloses, in at least figures 8, 11, 15 and related text, at least one of the first GAA transistors (fets in 202, [49]) comprises a first channel region (106, [26], [27]), a first gate (1402, [49]) surrounding the first channel region (106, [26], [27]), and first source (one of 802, [38]) and drain (the other of 802, [38]) regions on ends of the first channel region (106, [26], [27]), and 
at least one of the second GAA transistors (fets in 204, [49]) comprises a second channel region (104, [26], [27]), a second gate (1502, [49]) surrounding the second channel region (104, [26], [27]), and second source (one of 1102, [42]) and drain (the other of 1102, [42]) regions on ends of the second channel region (104, [26], [27]).
Regarding claim 13, Bi discloses the semiconductor device according to claim 12 as described above.
Bi further discloses, in at least figure 15 and related text, each of the first GAA transistors (fets in 202, [49]) is vertically offset from a respective adjacent second GAA transistor (fets in 204, [49]) of the second stack by a thickness of a respective first (106, [26], [27]) or second channel region (104, [26], [27]).
Regarding claim 20, Bi discloses the semiconductor device according to claim 12 as described above.
Bi further discloses, in at least figures 8, 11, 15, and related text, insulating layers (1202, [44]) that separate the first (fets in 202, [49]) or second GAA transistors (fets in 204, [49]) from each other; and 
inner spacers (502/602, [36]) that separate the first (1402, [49]) or second (1502, [49]) gates from the corresponding first (802, [38]) or second (1102, [42]) source and drain regions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bi (US 2018/0190544) in view of Chanemougame (US 2019/0148376).
Regarding claim 8, Bi discloses the method of claim 1 as described above.
Bi does not explicitly disclose one or more of the first GAA transistors are connected with one or more of the second GAA transistors.
Chanemougame teaches, in at least figure 1A and related text, the method comprising one or more of the first GAA transistors (FETs in 150, [43]) are connected with one or more of the second GAA transistors (FETs in 155, [43]), for the purpose of providing one or more stacked pairs of FETs (e.g., gate-all-around field effect transistors (GAAFETs)) and various metal components that enable power and/or signal connections to the source/drain regions of those FETs ([6]) thereby improving integration density.
Bi and Chanemougame are analogous art because they both are directed to method of fabricating a semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Bi with the specified features of Chanemougame because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Bi to have the one or more of the first GAA transistors being connected with one or more of the second GAA transistors, as taught by Chanemougame, for the purpose of providing one or more stacked pairs of FETs (e.g., gate-all-around field effect transistors (GAAFETs)) and various metal components that enable power and/or signal connections to the source/drain regions of those FETs ([6], Chanemougame) thereby improving integration density.
Regarding claim 16, Bi discloses the semiconductor device according to claim 12 as described above.
Bi does not explicitly disclose one or more of the first GAA transistors have a different number of first channel regions from other first GAA transistors.
Chanemougame teaches, in at least figure 1A and related text, the device comprising one or more of the first GAA transistors (FETs in 150, [43]) have a different number of first channel regions (111/121, [47]) from other first GAA transistors (FETs in 150, [43]), for the purpose of providing one or more stacked pairs of FETs (e.g., gate-all-around field effect transistors (GAAFETs)) and various metal components that enable power and/or signal connections to the source/drain regions of those FETs ([6]) thereby improving integration density.
Bi and Chanemougame are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Bi with the specified features of Chanemougame because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Bi to have the one or more of the first GAA transistors having a different number of first channel regions from other first GAA transistors, as taught by Chanemougame, for the purpose of providing one or more stacked pairs of FETs (e.g., gate-all-around field effect transistors (GAAFETs)) and various metal components that enable power and/or signal connections to the source/drain regions of those FETs ([6], Chanemougame) thereby improving integration density.
Regarding claim 17, Bi discloses the semiconductor device according to claim 12 as described above.
Bi does not explicitly disclose one or more of the second GAA transistors have a different number of second channel regions from other second GAA transistors.
Chanemougame teaches, in at least figure 1A and related text, the device comprising one or more of the second GAA transistors (FETs in 155, [43]) have a different number of second channel regions (131/141, [47]) from other second GAA transistors (FETs in 155, [43]), for the purpose of providing one or more stacked pairs of FETs (e.g., gate-all-around field effect transistors (GAAFETs)) and various metal components that enable power and/or signal connections to the source/drain regions of those FETs ([6]) thereby improving integration density.
Bi and Chanemougame are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Bi with the specified features of Chanemougame because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Bi to have the one or more of the second GAA transistors having a different number of second channel regions from other second GAA transistors, as taught by Chanemougame, for the purpose of providing one or more stacked pairs of FETs (e.g., gate-all-around field effect transistors (GAAFETs)) and various metal components that enable power and/or signal connections to the source/drain regions of those FETs ([6], Chanemougame) thereby improving integration density.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bi (US 2018/0190544) in view of Hobbs (US 2012/0007052).
Regarding claim 9, Bi discloses the method of claim 1 as described above.
Bi does not explicitly disclose forming at least one of an etch stop layer on a bottom of the initial stack of layers or a cap layer on a top of the initial stack of layers.
Hobbs teaches, in at least figure 1 and related text, the method comprising forming at least one of an etch stop layer (104, [47]) on a bottom of the initial stack of layers (106/108 stack, [47]) or a cap layer (110, [47]) on a top of the initial stack of layers (106/108 stack, [47]), for the purpose of providing multiple nanowires to increase the current capacity of the FET device ([5]).
Bi and Hobbs are analogous art because they both are directed to method of fabricating a semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Bi with the specified features of Hobbs because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Bi to have the forming at least one of an etch stop layer on a bottom of the initial stack of layers or a cap layer on a top of the initial stack of layers, as taught by Hobbs, for the purpose of providing multiple nanowires to increase the current capacity of the FET device ([5], Hobbs).
Claims 10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bi (US 2018/0190544) in view of Lee (US 2019/0131395).
Regarding claim 10, Bi discloses, in at least figures 1, 3, 15, and related text, a method of fabricating a semiconductor device, the method comprising: 
forming an initial stack of layers (108, [26]) over a substrate (102, [25]), the initial stack of layers that alternate between a first material layer (106, [26], [27]) and a second material layer (106, [26], [27]) having a different composition from the first material layer (106, [26], [27]); 
patterning the initial stack of layers (108, [26]) so that the initial stack of layers (108, [26]) is divided into a first stack (302 in 202, [33]) and a second stack (302 in 204, [33]), wherein the first stack (302 in 202, [33]) and the second stack (302 in 204, [33]) are adjacent to each other; 
forming first gate-all-around (GAA) transistors (fets in 202, [49]) in the first stack (302 in 202, [33]) by using the first material layers (106, [26], [27]) as respective channel regions for the first GAA transistors (fets in 202, [49]) and using the second material layers (104, [26], [27]) as respective replacement gates (1402, [49]) for the first GAA transistors (fets in 202, [49]); and 
forming second GAA transistors (fets in 204, [49]) in the second stack (302 in 204, [33]) by using the second material layers (104, [26], [27]) as respective channel regions for the second GAA transistors (fets in 204, [49]) and using the first material layers (106, [26], [27]) as respective replacement gates (1502, [49]) for the second GAA transistors (fets in 204, [49]), wherein the second GAA transistors (fets in 204, [49]) are vertically offset from the first GAA transistors (fets in 202, [49]).
Bi does not explicitly disclose the initial stack of layers including a plurality of substacks that alternate between a first material layer and a second material layer having a different composition from the first material layer, the plurality of substacks being separated from each other in a height direction.
Lee teaches, in at least figure 2 and related text, the method comprising the initial stack of layers including a plurality of substacks (15L/12L, 14L/12L, [23], [26]) that alternate between a first material layer (14L/15L, [23], [26]) and a second material layer (12L, [23]) having a different composition from the first material layer (14L/15L, [23], [26]), the plurality of substacks (15L/12L, 14L/12L, [23], [26]) being separated from each other in a height direction (figure), for the purpose of providing vertically stacked dual channel nFETs and pFETs having low threshold voltage and a single work function metal ([3]).
Bi and Lee are analogous art because they both are directed to method of fabricating a semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Bi with the specified features of Lee because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Bi to have the initial stack of layers including a plurality of substacks that alternate between a first material layer and a second material layer having a different composition from the first material layer, the plurality of substacks being separated from each other in a height direction, as taught by Lee, for the purpose of providing vertically stacked dual channel nFETs and pFETs having low threshold voltage and a single work function metal ([3], Lee).
Regarding claim 14, Bi discloses the semiconductor device according to claim 12 as described above.
Bi does not explicitly disclose one or more of the first channel regions are chemically different from other first channel regions.
Lee teaches, in at least figure 13 and related text, the device comprising one or more of the first channel regions (14P’/15P’ in left FETs, [64]) are chemically different from other first channel regions (14P’/15P’ in left FETs, [64]), for the purpose of providing vertically stacked dual channel nFETs and pFETs having low threshold voltage and a single work function metal ([3]).
Bi and Lee are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Bi with the specified features of Lee because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Bi to have the one or more of the first channel regions being chemically different from other first channel regions, as taught by Lee, for the purpose of providing vertically stacked dual channel nFETs and pFETs having low threshold voltage and a single work function metal ([3], Lee).
Regarding claim 15, Bi discloses the semiconductor device according to claim 12 as described above.
Bi does not explicitly disclose one or more of the second channel regions are chemically different from other second channel regions.
Lee teaches, in at least figure 13 and related text, the device comprising one or more of the second channel regions (14P’/15P’ in right FETs, [64]) are chemically different from other second channel regions (14P’/15P’ in right FETs, [64]), for the purpose of providing vertically stacked dual channel nFETs and pFETs having low threshold voltage and a single work function metal ([3]).
Bi and Lee are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Bi with the specified features of Lee because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Bi to have the one or more of the second channel regions being chemically different from other second channel regions, as taught by Lee, for the purpose of providing vertically stacked dual channel nFETs and pFETs having low threshold voltage and a single work function metal ([3], Lee).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bi (US 2018/0190544) in view of Kim (US 2016/0086951).
Regarding claim 18, Bi discloses the semiconductor device according to claim 12 as described above.
Bi further discloses, in at least figures 8, 11, 15 and related text, the first GAA transistors (fets in 202, [49]) are NMOS ([49]), 
the first channel regions (106, [26], [27]) comprise at least one of silicon ([27]) or silicon carbide, 
the second GAA transistors (fets in 204, [49]) are PMOS ([49]), and 
the second channel regions (106, [26], [27]) comprise at least one of silicon-germanium ([27]) or germanium.
Bi does not explicitly disclose the first channel regions comprise at least one of single-crystal silicon or silicon carbide.
Kim teaches, in at least figure 2 and related text, the device comprising the first channel regions (204, [40]) comprise at least one of single-crystal silicon ([40]) or silicon carbide ([35]), for the purpose of providing complimentary metal-oxide-semiconductor (CMOS) nanowire structures having electron and/or hole mobility improvement for semiconductor devices ([5]-[6]).
Bi and Kim are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Bi with the specified features of Kim because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Bi to have the first channel regions comprising at least one of single-crystal silicon or silicon carbide, as taught by Kim, for the purpose of providing complimentary metal-oxide-semiconductor (CMOS) nanowire structures having electron and/or hole mobility improvement for semiconductor devices ([5]-[6], Kim).
Regarding claim 19, Bi discloses the semiconductor device according to claim 12 as described above.
Bi does not explicitly disclose the first GAA transistors are PMOS, the first channel regions comprise at least one of silicon-germanium or germanium, the second GAA transistors are NMOS, and the second channel regions comprise at least one of single-crystal silicon or silicon carbide.
Kim teaches, in at least figure 2 and related text, the device comprising the first GAA transistors (200B, [33], [34], [35]) are PMOS ([35]), the first channel regions (205, [34], [40]) comprise at least one of silicon-germanium  ([35]) or germanium ([40]), the second GAA transistors (200A, [32], [34], [35]) are NMOS ([35]), and the second channel regions (204, [34], [35], [40]) comprise at least one of single-crystal silicon ([40]) or silicon carbide ([35]), for the purpose of providing complimentary metal-oxide-semiconductor (CMOS) nanowire structures having electron and/or hole mobility improvement for semiconductor devices ([5]-[6]).
Bi and Kim are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Bi with the specified features of Kim because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Bi to have the first GAA transistors being PMOS, the first channel regions comprising at least one of silicon-germanium or germanium, the second GAA transistors being NMOS, and the second channel regions comprising at least one of single-crystal silicon or silicon carbide, as taught by Kim, for the purpose of providing complimentary metal-oxide-semiconductor (CMOS) nanowire structures having electron and/or hole mobility improvement for semiconductor devices ([5]-[6], Kim).
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 2 that recite “removing a portion of a filler material that abuts the first stack so that the first stack is exposed from sides, the filler material surrounding the first stack” in combination with other elements of the base claims 1 and 2.
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 5 that recite “removing a portion of a filler material that abuts the second stack so that the second stack is exposed from sides, the filler material surrounding the second stack” in combination with other elements of the base claims 1 and 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/Primary Examiner, Art Unit 2811